Citation Nr: 0411627	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a left ankle fracture, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  Residuals of the veteran's service-connected left ankle 
fracture are manifested by no more than marked limitation of 
motion, x-ray findings of osteoarthritis, and no more than 
moderate overall ankle disability.  There is no ankylosis, 
nonunion of a fracture, instability or other indicia of 
marked ankle disability. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a left ankle fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5262, 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also held 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was notified of the VA's 
responsibilities versus his responsibilities in the 
development of his claim for an increased disability rating 
in an October 2002 letter.  He was notified of the laws and 
regulations regarding increased ratings, as well as the 
substance of regulations implementing the VCAA in a May 2003 
statement of the case (SOC).  The content requirements of a 
VCAA notice have been fully satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board 
notes that in reviewing AOJ determinations on appeal, it is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
Thus, there is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  See 
Pelegrini, 17 Vet. App. at 422. 

The veteran has been adequately informed as to the type of 
evidence that would help substantiate his claim for an 
increased rating.  The October 2002 letter and the May 2003 
SOC informed the veteran of the type of evidence necessary to 
substantiate his claim for an increased rating, and informed 
him that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  These documents also advised the 
veteran of the evidence of record and of the reasons and 
bases for the decision.  

The October 2002 letter sent to the veteran did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, these due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal at this point would not be prejudicial to 
the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  With 
regard to the duty to assist in developing evidence to 
support the veteran's claim, the veteran was provided with a 
VA examination in November 1993 and June 1999, and VA 
treatment records were obtained.  

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R.  §3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue of an increased 
rating for a left ankle disability would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Factual Background

An entrance examination report dated in September 1989 showed 
no abnormalities or complaints related to the appellant's 
left ankle.  According to a May 1990 consultation sheet, the 
appellant sprained his left ankle three months prior and had 
complaints of decreased motion.  The doctor noted an avulsion 
fracture of the distal tibia and possible old distal 
tibia/fibula fracture.  According to a January 1991 report of 
medical history, the appellant did not indicate any problems 
with his left ankle.  A May 1992 consultation sheet indicated 
that the veteran had a history of multiple left ankle sprains 
within the past seven years.  According to a May 1993 report 
of medical history, the appellant reported that he fractured 
his left fibula between 1989 and 1990 while playing 
basketball and during field training.  In July 1993, the 
appellant complained of bilateral ankle pain for more than 
one month.  He reportedly did not know the cause of the pain 
but indicated that he had broken his left ankle in the past.  
In August 1993, the appellant sprained his left ankle while 
playing basketball.  Assessment was mild ankle sprain.

In November 1993, the veteran underwent a VA examination.  
The examiner noted an increased prominence of the bony 
components of the left ankle.  Diagnosis was residuals of a 
healed left ankle fracture, left ankle strain associated with 
limitation of motion and intermittent synovial irritation and 
synovitis of the left ankle.  

In a June 1994 rating, the RO granted service connection for 
a left ankle sprain and granted a 10 percent disability 
rating, effective October 1993.  

In June 1999, the appellant underwent another VA examination.  
The appellant indicated that he wore a brace on his left 
ankle and that his ankle disability interfered with his 
exercise routine and limited his activities.  He described 
flare-ups that were moderate in degree and lasted two to 
three days.  He complained of ankle instability, but reported 
he had not missed work on account of his ankle.  He could 
dorsiflex the left foot to 10 degrees and plantar flex to 15 
degrees.  There was no abnormal angulation of the joint.  The 
examiner stated that the veteran did not appear to experience 
any fatigue, weakness or incoordination, or additional loss 
of motion with activity.  X-rays showed degenerative joint 
disease of the left ankle.

In an October 1999 rating decision, the RO increased the 
veteran's disability rating for a left ankle sprain to 20 
percent, effective April 1998.

VA treatment records dated from August 2001 to November 2002 
are of record.  X-ray findings dated in May 2002 reveal a 
healed, but misaligned left ankle fracture.  August 2002 x-
rays show some interosseous calcification between the distal 
tibia and fibula and distal medial malleolus, the result of 
old trauma.  Small ossicles at the tip of the medial 
malleolus and a slight deformity of the distal fibula were 
noted, both the result of old trauma.  The doctor referred 
the appellant to the podiatry department to inquire whether 
orthotics would help align the ankle and diminish the 
appellant's ankle pain.  X-ray findings generated during a 
podiatry follow-up in November 2002 revealed a healed but 
misaligned left ankle fracture.  The doctor recommended 
arthroscopy and future ligament repair.

Also in November 2002, a VA doctor was asked to comment on 
the appellant's left ankle disability.  The doctor referred 
to the May 2002 x-ray findings and diagnosed the appellant 
with post-traumatic osteoarthritis of the left ankle with 
chronic left ankle strain.  It was reported that the left 
ankle was mildly swollen and the left foot dorsiflexed to 5 
degrees and plantar flexed to 15 degrees.  There was no 
laxity of the left ankle observed.  

In an April 2003 statement in support of his claim, the 
veteran complained of instability of his left ankle, as well 
as painful bone fragments.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities. Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2003).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's left ankle disability including arthritis has 
been evaluated based on limitation of ankle motion under Code 
5271.  A 10 percent evaluation is assigned for moderate 
limitation of motion, and a 20 percent evaluation for marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.  Higher 
schedular evaluations are available only where ankylosis is 
demonstrated.  38 C.F.R. Part 4, Code 5270.  Normal range of 
motion in an ankle is considered to be 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  See 38 C.F.R. § 
4.71, Plate II.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The 20 percent rating that is currently in effect for the 
veteran's left ankle is the maximum rating permitted by 
Diagnostic Code 5271, based on marked limitation of motion 
caused by arthritis.  Furthermore, because the left ankle is 
not ankylosed, rating under DC 5270 is not appropriate.  

The veteran's current rating includes compensation for 
impairment resulting from arthritis.  Because the veteran is 
already receiving the maximum evaluation for limitation of 
motion and only one arthritic joint is involved, without 
ankylosis, a higher rating is not available under the law.  
See 38 C.F.R. § 4.14; § 4.71a, Diagnostic Codes 5003, 5271.

In a July 2003 statement, the veteran's representative 
suggested that VAOPGPREC 23-97 (July 1, 1997) provided 
authority to rate the veteran's arthritis and instability 
separately.  As a general rule, separate ratings cannot be 
assigned for the same manifestations of a single disability, 
as that action would violate VA's prohibition against 
pyramiding.  See 38 C.F.R. § 4.14 (2003).  The Board notes 
that VAOPGPREC 23-97 provides an exception to this rule only 
in cases pertinent to the knee.  As such, VAOPGPREC 23-97 is 
inapplicable; the veteran's arthritis and instability of the 
ankle may not be rated separately.  Moreover, on recent 
testing, there has been no objective evidence of laxity or 
instability of the left ankle.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.59 as interpreted in DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995) and further acknowledges the veteran's 
complaints of pain, weakness, fatigability and instability, 
as factors contributing to the impairment of his ankle.  
There is no basis for a rating in excess of 20 percent based 
on limitation of motion due to any functional loss as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the ankle, absent evidence of 
ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Under Diagnostic Code 5262, a 10 percent evaluation 
contemplates malunion of the tibia and fibula, with slight 
ankle disability.  The 20 percent evaluation under that code 
contemplates malunion of the tibia and fibula, with moderate 
ankle disability.  A 30 percent evaluation requires marked 
ankle disability.  A 40 percent evaluation requires nonunion 
of the tibia and fibula, with loose motion, requiring a 
brace.  38 C.F.R. § 4.71a, Code 5262 (2003).

The November 2002 x-ray findings revealed a healed, but 
misaligned left ankle fracture.  Assuming, without conceding, 
that there is malunion of the tibia and fibula, a rating in 
excess of 20 percent is not warranted as there is no evidence 
of a marked ankle disability.  The veteran retains some 
motion in the left ankle and recent objective testing has not 
revealed laxity or instability despite complaints by the 
veteran.  Swelling is mild.  The exacerbations are described 
as moderate in intensity and there is no exhibited fatigue, 
weakness, abnormal angulation or other indicia of marked 
disability.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  In this case, there is no persuasive evidence of 
any unusual or exceptional circumstances such as marked 
interference with employment or frequent periods of 
hospitalization related to this disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran has yet to require 
surgery or excessive medical attention and has admitted that 
it has not cost him time from his job.  

As such, the Board has considered all applicable diagnostic 
codes relating to ankle disabilities and has determined that 
an increased disability rating is not warranted.  As noted 
above, the veteran is in receipt of the highest possible 
rating for an ankle disability based on limitation of motion.  
The Board recognizes the severity of the veteran's left ankle 
disability, however there is no basis for awarding a higher 
evaluation.




ORDER


Entitlement to an increased disability rating for residuals 
of a left ankle fracture in excess of 20 percent is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



